DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on September 14, 2021, has been received and entered.





Claim Disposition

3.	Claim 20 has been cancelled. Claims 1-19 are pending. Claims 12-19 are under examination. Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 




Claim Objection

4.	Claims 12 and 14 are objected to for the following formalities:
For clarity and precision of claim language it is suggested that claim 12 is amended to delete the extraneous “and” (see “….thymidylyltransferase), [[and]] wherein the microorganism…]. Claim 12 is objection for the recitation of “wherein the microorganism” in lieu of “the recombinant microorganism”.
Claim 14 appears to be redundant with the recitation of “recombinant polynucleotide encoding rmlA… and ….wherein rmlA is recombinant”. In addition, for clarity and precision of claim language it is suggested that claim 14 is amended to read, “and wherein the microorganism is Escherichia coli.






Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was
filed, had possession of the claimed invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Claims 12-19 as amended are directed to a method of producing a TDP-deoxysugar in a recombinant microorganism, wherein the microorganism is intended to have a functional deletion of rmIC, rmID, wecE and WecD, E.coli. In addition, the claimed invention does not define what proteins are considered to be necessary. At page 24 of the specification it is disclosed that constructing specific TDP-deoxysugar production E. coli strains, “based on the protein expression data, only genes that expressed at least 5% soluble protein (as visualized on SDS-PAGE) in zucTKDG were utilized for production studies”. The claimed invention is overly broad and not commensurate in scope with the disclosure in the specification. The claims also encompasses any polynucleotide encoding a glycotransferase and the specification at paragraph [0004] discloses that 
“only a handful of glycosyltransferases, such as GtfC (chloroeremomycin), EryCIII (erythromycin A), AknS (aclarubicin), DesVII (neomethymycin and pikromycin), SpnG (spinosyn) and MtmGIV (mithramycin) have been characterized utilizing their natural TDP-deoxysugar donor substrate, which were all made through complex synthetic or chemoenzymatic preparations”.
No correlation is made between structure and function for the genes, encoded proteins or specific organisms with mutations that directly result in the desired increased production of TDP-deoxysugar.

The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for
a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or
by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of
such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64,

See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 lacks clear antecedent basis for the recitation of “lacking the one or more recombinant polynucleotides encoding the one or more proteins….”. In addition, claim 13 lacks clarity for not reciting item b of claim 12 as attributing to the “increased production of the sugar”. 
Claim 14 lacks clarity for the recitation of “…optionally from Streptococcus thermophiles…and wherein the microorganism is Escherichia coli. The dependent claims hereto are also included.
Claim 17 lacks clarity because it recites that the RmlA is from S. thermophiles and claim 12 from which it depends recites that the recombinant microorganism is E. coli.




 Response to Arguments

7.	Applicant's comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that a new rejection has been instituted for the reasons set forth above based on 




Conclusion


8.	No claims are presently allowable. 



9.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number
is (571)272-0957. The examiner can normally be reached on Monday-Friday from
9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The
fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).